An action of assumpsit to recover for fourteen and one half tons of fertilizer delivered to Omar O. Jewell and Alfred Bond who had entered into an agreement to purchase a farm of the defendant and were in possession of the farm under a bond 1'or a deed. They were in need of fertilizer to plant a field with potatoes, but had no funds or credit with which to obtain it.
The plaintiff claims that the defendant being interested in the completion of the sale of the farni and relying upon the result of their crops for the payment of notes which he had taken for the purchase price, finally agreed to purchase the fertilizer for them and upon his direction it was delivered to them.
Hudson & Hudson, for plaintiff.
C. W. & H. M. Hayes, for defendant.
The defendant claims that the sale was made to Jewell and Bond upon the understanding that they were to give the plaintiff a crop mortgage and that he agreed to the payment of the fertilizer bill as a prior claim to his notes for the purchase of the farm.
The evidence is conflicting. If the jury believed the plaintiff and his witnesses, there is much testimony wholly inconsistent with defendant’s claim; and even if the evidence is not all consistent with the plaintiff’s contentions, it cannot be said that the finding of the jury that the preponderance of the evidence supported the allegations in the plaintiff’s writ is so clearly wrong as to require this court to disturb their verdict. While there are some inconsistencies on both sides, a jury heard the evidence and found the facts in favor of the plaintiff under proper instructions. Motion overruled.